Cite as 2022 Ark. 20
                 SUPREME COURT OF ARKANSAS
                                             Opinion Delivered: February   3, 2022
IN RE ARKANSAS SUPREME COURT
COMMITTEE ON SECURITY AND
EMERGENCY PREPAREDNESS




                                     PER CURIAM

      The Honorable Candice Settle, Circuit Judge, of Van Buren is appointed to the

Arkansas Supreme Court Committee on Security and Emergency Preparedness for a term to

expire on September 30, 2023. The Honorable Chaney Taylor, State District Judge, of

Batesville is appointed to the Arkansas Supreme Court Committee on Security and

Emergency Preparedness for a term to expire on September 30, 2024. The Honorable

Marvin Day, Craighead County Judge, of Jonesboro is appointed to the Arkansas Supreme

Court Committee on Security and Emergency Preparedness for a term to expire on

September 30, 2022.     The Honorable John Montgomery, Baxter County Sheriff, of

Mountain Home is appointed to the Arkansas Supreme Court Committee on Security and

Emergency Preparedness for a term to expire on September 30, 2024. The court extends its

appreciation to these new members for their willingness to serve on this important

committee.
       The court also expresses its gratitude to the following outgoing members, The

Honorable Gordon “Mack” McCain, The Honorable Butch Hale, Doug Smith, and Former

Mayor Harold Perrin, for their years of valuable service to this committee.




                                             2